In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-19-00284-CR

KIRK ALAN PEARSON, Appellant               §    On Appeal from

                                           §    County Criminal Court No. 2

                                           §    of Tarrant County (1522986)

V.                                         §    September 03, 2020

                                           §    Opinion by Justice Gabriel

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s judgment. It is ordered that the judgment

of the trial court is affirmed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel